DIETRICH, Circuit Judge
(dissenting).
If I rightly understand the meaning of the language used in the majority opinion, I am unable to concur in the conclusion that “the main purpose of the taking * * * is to obtain a site for a plant and equipment to operate the mine.” As I read the record, the mining plant proper is, and is to remain, upon the plaintiffs’ claim. The site sought on defendant’s property is to be used only for one end of the aerial tram, with the incident power facilities requisite for its operation, referred to as a hoist. The measure of the use authorized is, of course, to be found in the order or interlocutory judgment. As therein defined, the uses, and the only uses, to which the plaintiffs are authorized to devote the site, are “to maintain and construct thereon an aerial tram and power line, with power, together with the necessary equipment to permit of operating, maintaining and keeping the same in repair, and using the same on the area * * * and that said user may include the erection of an aerial tram, with mast set within ten feet of the southerly boundary line of said tract; and not to exceed three cableway guy lines and three accompanying buckle guy lines leading from said mast to deadmen buried within said area as may be necessary to support said mast, and together with hoisting engine and cables leading therefrom to said mast.”
*359Apparently, therefore, but two things are to be placed upon the condemned area, a mast with its necessary stays and a hoisting engine. The mast, as I understand, .is simply the end post or member of the aerial tram, and being an integral part thereof, is clearly within the statute. Apparently the hoisting engine is a necessary appurtenance to. the operation of the tram, and, if so, I am inclined to think it also is within the purview of the statute. Plaintiff in error has not brought up the evidence upon which the court acted, and hence the precise function of the engine or hoist or its relation to the tram line is left in doubt.
I therefore think the order should be affirmed. But, if it is reversed, the lower court should be advised more specifically of the views of this court touching the scope of the statute.' And I also think we should rule upon the other questions submitted, by which defendant challenges the right' of plaintiffs to invoke the statute at all, or to have condemnation for any purpose. Otherwise, if plaintiffs proceed with the suit, I fear it will be found that but little, if any, progress has been made by its appeal, toward a final determination of the controversy.